Adams, J.
An appeal is taken from the commissioners’ assessment by giving the adverse party and the sheriff notice in writing that such appeal has been taken. Code, § 1254. Precisely what was done in this case does not appear. But it is stated in the abstract that “ the plaintiff caused a notice of an appeal, in due form of law, to be issued.” It appears, also, that it was brought to the sheriff’s attention, because it is shown expressly that he directed his deputy to accept service for him, and it was accepted by a due form of accejitance written upon the notice, to which the deputy signed the sheriff’s name. We think that there is sufficient evidence that the written notice was given to the sheriff within the meaning of the statute. It is not necessary to determine what is the scope of the powers of a deputy sheriff, or whether giving notice to the deputy alone would have been sufficient. The sheriff in this case evidently regarded the notice as given to him, and he proceeded to act upon it by filing the proper papers in court, as the law provides.
Affirmed.